DETAILED ACTION
This Office Action is in response to Applicant's Response filed on 01/03/2022 for the above identified application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
The Amendment filed on 01/03/2022 has been entered.  
Claims 1, 6, and 11 are amended.  Claims 21-22 are new.  Claims 1-22 are pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2017/0083527 A1 hereinafter Kumar) in view of Ferren et al. (US 2012/0268405 A1 hereinafter Ferren).

Claim 1, Kumar teaches an electronic device for enabling contextual interaction ([0015] system for surfacing apps based on browsing activity by user; [0078] fig. 1 illustrates the computing device for implementing embodiments of the present invention), the electronic device comprising: 
a display ([0080] computing device includes presentation component such as display device); 
a memory ([0080] computing device includes memory); and 
a processor operatively connected to the display and the memory ([0080] computing device includes processor; [0088] processor processes instructions.  See fig. 1 - it shows the processor operatively connected to display and memory), wherein the processor is configured to: 
detect a context indicative of user activities associated with the electronic device ([0069]-[0071] user operating a general computing device such as a mobile device; user types in the network address www.reststops.org; the domain name used to identify relevant contextual applications; based on the page content, a variety of additional applications identified and surfaced as contextual applications - thus, detecting context indicative of user activities); 
control the display to display first objects ([0040] analyzing content of a page to identify keywords/ for indexing; [0071] based on the page content, a variety of applications identified and surfaced as contextual applications; [0062]-[0063] display links or icons (i.e., objects) for groups of applications;  link for a group of applications can correspond to a group of applications that are related by subject matter; when the link/ icon is selected, it can be expanded to display individual applications in the group; ; and 
in response to receiving a user input on one of the objects, display second objects corresponding to at least one application capable of executing a function corresponding to one of the first objects selected by a user, and execute an application corresponding to one of the second objects selected by the user ([0063] when the link/ icon is selected, it can be expanded to display individual applications in the group (i.e., second objects corresponding to at least one application capable of executing a function); [0059] applications have functions; [0018] applications used to assist user to perform specific tasks; [0017] if an application is surfaced that is of interest to the user, the application can be selected by the user for launch – thus, executing application corresponding to one of the second objects).  
	Kumar does not explicitly disclose wherein identify one or more functions from a pre-defined set of functions based on the detected context, wherein the pre-defined set of functions is grouped based on an index of the context and objects indicating each of the one or more functions, wherein the one or more functions are included in the pre- defined set of functions and are provided by at least one of applications or services for accessing content relevant to the context.  However, Kumar teaches that analyzing content of a page to identify keywords/ for indexing ([0040]); based on the page content, a variety of applications identified and 
	In the same field of endeavor, Ferren teaches a device that allows applications and information to be clustered together in ways that simplify and automate various tasks (see Abstract) wherein identify one or more functions from a pre-defined set of functions based on the detected context, wherein the pre-defined set of functions is grouped based on an index of the context ([0017]-[0018] ‘Context’ has to do with one or more of: where the user is, what the user is doing and/or is likely to do in the future, the user's preferences, what the device is doing (the mode in which the device is operating, the applications being run, etc.; status consists of situation, context; [0019] provide the user a convenient GUI to navigate through a matrix of categories and applications, combine multiple applications in ways that are helpful to the device's user, and automatically present information based on status awareness (thus, identifying  first objects indicating each of the one or more functions, wherein the one or more functions are included in the pre- defined set of functions and are provided by at least one of applications or services for accessing content relevant to the context ([0033] a single category shown on the cube face as shown in fig. 3, and the user may rotate the cube to access the other categories (i.e., objects indicating functions included in the pre- defined set of functions); the user may rotate the cube up or down to sequentially display the categories shown in fig. 2B;  ‘Email’ (object indicating function) is shown to indicate the email category is represented on the cube face; [0035] if the Email category from fig. 3 was selected by the user, then the icons shown on this cube face may represent the various applications associated with that category, shown in fig. 4; [0036] after a particular application is selected by touching the associated icon on the face of the cube, that application may be launched).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein identify one or more functions from a pre-defined set of functions based on the detected context, wherein the pre-defined set of functions is grouped based on an index of the context and objects indicating each of the one or more functions, wherein the one or 

	As to dependent Claim 2, Kumar and Ferren teach all the limitations of Claim 1.  Ferren further teaches wherein the one or more functions are identified based on at least one of digital context associated with the user, physical context associated with the user, or user persona including usage pattern and a behavioral pattern of the user ([0017]-[0018] ‘Context’ has to do with one or more of: where the user is, what the user is doing and/or is likely to do in the future, the user's preferences, what the device is doing (the mode in which the device is operating, the applications being run, etc.; status consists of situation, context; [0019] provide the user a convenient GUI to navigate through a matrix of categories and applications, combine multiple applications in ways that are helpful to the device's user, and automatically present information based on status awareness).  

	As to dependent Claim 3, Kumar and Ferren teach all the limitations of Claim 2.  Kumar further teaches wherein the digital context associated with the user is stored in a server remote from the electronic device ([0092] the data stores 230 store information associated with data generated from current or previous browsing sessions, 

	As to dependent Claim 4, Kumar and Ferren teach all the limitations of Claim 1.  Kumar further teaches wherein each of the functions comprises a plurality of relevant functions associated with the function ([0062] display links or icons for groups of applications; a link for a group of applications (i.e., each function) can correspond to a group of applications that are related by subject matter - thus, function comprising a plurality of relevant functions associated with the function).  

	As to dependent Claim 5, Kumar and Ferren teach all the limitations of Claim 4.  Kumar further teaches wherein the plurality of relevant functions associated with the function is displayed along with the function for user interaction ([0063] when the link/ icon is selected, it can be expanded to display individual applications in the group; additional space can be created in the area where the application links are displayed to accommodate expansion of the group into individual icons; [0114]  as shown in fig. 5, if a user desires to access one of the plurality of apps represented by app link 414, a user can click on the link and it can result in separate links 541, 542, and 543 being displayed for the individual apps.  See fig. 5).  

	As to dependent Claim 6, Kumar and Ferren teach all the limitations of Claim 1.  Ferren further teaches  wherein determine a plurality of relevant functions associated with the function corresponding to the selected first object; identify a relevant function from the plurality of relevant functions using the detected context, and perform an action based on the determined relevant function selected by the user ([0017]-[0018] ‘Context’ has to do with one or more of: where the user is, what the user is doing and/or is likely to do in the future, the user's preferences, what the device is doing (the mode in which the device is operating, the applications being run, etc.; status consists of situation, context; [0019] provide the user a convenient GUI to navigate through a matrix of categories and applications, combine multiple applications in ways that are helpful to the device's user, and automatically present information based on status awareness (thus, identifying relevant function based on context); [0033] a single category shown on the cube face as shown in fig. 3, and the user may rotate the cube to access the other categories (i.e., objects indicating functions included in the pre- defined set of functions); ‘Email’ is shown to indicate the email category is represented on the cube face; [0035] if the Email category from fig. 3 was selected by the user, then the icons shown on this cube face may represent the various applications associated with that category (i.e., relevant functions associated with the function corresponding to the selected first object); [0036] after a particular application is selected by touching the associated icon on the face of the cube, that application may be launched (i.e., perform an action based on the determined relevant function selected by the user)).  

	As to dependent Claim 7, Kumar and Ferren teach all the limitations of Claim 1.  Kumar further teaches wherein the one or more functions are displayed distinctively based on the detected context for user interaction ([0069]-[0071] user .  

	As to dependent Claim 8, Kumar and Ferren teach all the limitations of Claim 1.  Kumar further teaches wherein the one or more functions are automatically displayed on the display based on the detected context ([0069]-[0071] user operating a general computing device such as a mobile device; user  types in the network address www.reststops.org; the domain name used to identify relevant contextual applications; based on the page content, a variety of applications identified and surfaced as contextual applications - thus, automatically displaying functions based on the detected context).

	As to dependent Claim 9, Kumar and Ferren teach all the limitations of Claim 1.  Kumar further teaches wherein the one or more functions are displayed on the display for the detected context based on an input received from the user, wherein the input is one of a gesture input or a voice input ([0067] when display space is limited, one option for allowing apps to be accessible is to provide an indicator on the display that related applications are available; a touch gesture can then be used to bring up a display of the applications, such as a touch and drag motion can display one or more related applications/ functions).  

Claim 10, Kumar and Ferren teach all the limitations of Claim 6.  Ferren further teaches  wherein the one or more functions and the plurality of relevant functions are displayed on a pre- defined portion of the display ([0033] a single category shown on the cube face as shown in fig. 3, and the user may rotate the cube to access the other categories (i.e., objects indicating functions included in the pre- defined set of functions); ‘Email’ is shown to indicate the email category is represented on the cube face; [0035] if the Email category from fig. 3 was selected by the user, then the icons shown on this cube face (i.e., pre- defined portion of the display) may represent the various applications associated with that category).  

As to dependent Claim 21, Kumar and Ferren teach all the limitations of Claim 1.  Kumar further teaches wherein the processor is further configured to detect the context based on a digital persona of the user stored in a remote server ([0092] the data store(s)  store information associated with data generated from current or previous browsing sessions and include information such as a log  of a particular user's tracked interactions with network locations (i.e., digital persona of the user);  the data store(s) may be a plurality of databases which may reside on the server).

As to dependent Claim 22, Kumar and Ferren teach all the limitations of Claim 1.  Kumar further teaches wherein the processor is further configured to display third objects corresponding to functions related to the one or more functions, when displaying the first objects ([0062]-[0063] display links or icons for groups of applications (i.e., first objects); link for a group of applications can correspond to a group .

		Claims 12-19 are method claims corresponding to the device claims 1-8 above.  Therefore, claims 12-19 are rejected for the same reason as the method claims device claims 1-8 above.

	Regarding Claim 20, Kumar teaches an electronic device for enabling contextual interaction ([0015] system for surfacing apps based on browsing activity by user; [0078] fig. 1 illustrates the computing device for implementing embodiments of the present invention), the electronic device comprising: 
a display ([0080] computing device includes presentation component such as display device);  
a memory ([0080] computing device includes memory); and 
at least one processor operatively connected to the display and the memory ([0080] computing device includes processor; [0088] processor processes instructions.  See fig. 1 - it shows the processor operatively connected to display and memory), wherein the at least one processor is configured to: 
control the display to display at least one first object corresponding to at least one function ([0040] analyzing content of a page to identify keywords/ for indexing; [0071] based on the page content, a variety of applications identified and surfaced as contextual applications based on indexing; [0062]-[0063] display links or icons (i.e., objects) for groups of applications; link for a group of applications can correspond to a group of applications that are related by subject matter - thus, functions/ applications grouped based on index of the context; when the link/ icon is selected, it can be expanded to display individual applications in the group; [0059] applications have functions; [0017] if an application is surfaced that is of interest to the user, the application can be selected by the user for launch - thus, displaying first object corresponding to function); 
receive a user input on one of the at least one first object ([0017] if an application is surfaced that is of interest to the user, the application can be selected by the user for launch); 
detect a context including at least one of user activity associated with the electronic device, capability or status of the electronic device ([0069]-[0071] user operating a general computing device such as a mobile device; user  types in the network address www.reststops.org; the domain name used to identify relevant contextual applications; based on the page content, a variety of additional applications identified and surfaced as contextual applications - thus, detecting context indicative of user activities);   
identify one or more applications capable of executing a function corresponding to the one of the at least one object on which the user input is received ([0071] ; and 
display second objects corresponding to at least one application capable of executing a function corresponding to one of the first objects selected by a user, and execute an application corresponding to one of the second objects selected by the user ([0063] when the link/ icon is selected, it can be expanded to display individual applications in the group (i.e., second objects corresponding to at least one application capable of executing a function); [0059] applications have functions; [0018] applications used to assist user to perform specific tasks; [0017] if an application is surfaced that is of interest to the user, the application can be selected by the user for launch – thus, executing application corresponding to one of the second objects selected).
Kumar does not explicitly disclose wherein object corresponding to at least one function, wherein the at least one function is included in a pre-defined set of functions which is grouped based on an index of context and each of the at least one function is capable of being executed in one or more applications. However, Kumar teaches that analyzing content of a page to identify keywords/ for indexing ([0040]); based on the page content, a variety of applications identified and surfaced as 
	In the same field of endeavor, Ferren teaches a device that allows applications and information to be clustered together in ways that simplify and automate various tasks (see Abstract) wherein object corresponding to at least one function, wherein the at least one function is included in a pre-defined set of functions which is grouped based on an index of context and each of the at least one function is capable of being executed in one or more applications ([0017]-[0018] ‘Context’ has to do with one or more of: where the user is, what the user is doing and/or is likely to do in the future, the user's preferences, what the device is doing (the mode in which the device is operating, the applications being run, etc.; status consists of situation, context; [0019] provide the user a convenient GUI to navigate through a matrix of categories and applications, combine multiple applications in ways that are helpful to the device's user, .
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein object corresponding to at least one function, wherein the at least one function is included in a pre-defined set of functions which is grouped based on an index of context and each of the at least one function is capable of being executed in one or more applications, as taught by Ferren into Kumar.  Doing so would be desirable because it would allow applications and information to be clustered together in ways that simplify and automate various tasks (Ferren, Abstract) and would allow user to take full .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Ferren, further in view of Padidar et al. (US 2017/0250994 A1 hereinafter Padidar).

As to dependent Claim 11, Kumar and Ferren teach all the limitations of Claim 1.  However, Kumar and Ferren fail to expressly teach wherein detect whether at least one application is modified or installed on the electronic device; in response to detecting that the application is modified or installed on the electronic device, identify a plurality of functions provided on the modified or installed application, and modify the pre-defined set of functions by adding the identified plurality of functions to the pre-defined set of functions.
In the same field of endeavor, Padidar teaches automated classification of applications (see Abstract) wherein detect whether at least one application is modified or installed on the electronic device;   in response to detecting that the application is modified or installed on the electronic device, identify a plurality of functions provided on the modified or installed application, and modify the pre-defined set of functions by adding the identified plurality of functions to the pre-defined set of functions ([0018] mobile applications categorized/ grouped into various predefined categories (i.e., pre-defined set of functions); [0150] when an application is installed, the manager acquire the context type of the application; [0008] determine a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein detect whether at least one application is modified or installed on the electronic device;   in response to detecting that the application is modified or installed on the electronic device, identify a plurality of functions provided on the modified or installed application; and modify the pre-defined set of functions by adding the identified plurality of functions to the pre-defined set of functions, as taught by Padidar into Kumar and Ferren.  Doing so would be desirable because it would provide an efficient and automated process of classifying applications (Padidar [0014]), thereby enhancing user experience.  

Response to Arguments
35 U.S.C. §103: In the remarks, Applicant argues that:  Kumar does not disclose displaying objects indicating each of the one or more functions and the feature of executing the function by executing an application as recited in the independent claims.  Ferren does not suggest anything related to individual functions of those applications.  The combination of Kumar and Ferren does not disclose or suggest "displaying second objects corresponding to at least one application capable of executing a function corresponding to one of the first objects selected by a user, and executing an 
Examiner respectfully disagrees.  The combination of Kumar and Ferren does to teach “objects indicating each of the one or more functions; displaying second objects corresponding to at least one application capable of executing a function corresponding to one of the first objects selected by a user, and executing an application corresponding to one of the second objects selected by the user".  As disclosed in Kumar [0015], [0017]-[0018], [0062]-[0063], display links or icons (i.e., objects) for groups of applications; link for a group of applications can correspond to a group of applications that are related by subject matter; when the link/ icon is selected, it can be expanded to display individual applications in the group (i.e., second objects corresponding to at least one application capable of executing a function); if an application is surfaced that is of interest to the user, the application can be selected by the user for launch (i.e., executing application); applications used to assist user to perform specific tasks (i.e., functions); surfacing apps (equivalent to objects indicating functions) based on browsing activity by user.  Thus, the functions/ applications grouped based on the context and the displayed icons indicate the one or more functions/ applications.  Farren teaches providing the user a convenient GUI to navigate through a matrix of categories and applications, combine multiple applications in ways that are helpful to the device's user, and automatically present information based on status awareness (thus, identifying based on context); presenting the user with a matrix of choices with categories; matrix presented as virtual cube; figs. 2A and 2B show multiple category-application matrices for “Work”, “Family”, “Play”, etc.; the categories and 
Furthermore, in response to Applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the combination of Kumar and Ferren is considered to teach “objects indicating each of the one or more functions, displaying second objects 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Soto et al. (US 2013/0325856 A1) which discloses determine categories of apps that are localized; categories of apps (e.g., travel apps, productivity apps, free apps, games, etc.) may be tagged with location data; this usage data may be analyzed by the app recommendation system; categories of apps may then be recommended to a user based on location; certain categories of apps receive a higher ranking in the scoring system; app meta data can be used in the ranking process. Certain categories of apps may be more, or less, likely to be locally relevant; for example, travel related apps might be locally relevant to an airport or train station, but social apps are probably not locally relevant; user feedback after an app recommendation can be incorporated into the scoring algorithm for ranking future apps (see [0178], [0196]).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/R.K./
Examiner, Art Unit 2143                                                                                                                                                                               

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143